DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10/10/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the majority of the submission is not legible. Furthermore, it would appear this submission is marked as a submission for a different application.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claims 2 and 4 are objected to because of the following informalities:  Both claims are missing a period (“.”) at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasso (PGPub 2002/0111581).
[Claim 1] Sasso teaches a device (figure 1, item 20) for protecting a user from a sharp tip of a medical needle (paragraph [0001]), the device comprising: 
a central body portion (figure 1, item 26) in fluid connection with a delivery tube (figure 1, item 58) (paragraph [0030]); 
the medical needle (figure 1, item 22) including a first end (figure 1, item 22a) in fluid connection with the central body portion (figure 1, item 26) (paragraph [0024]) and a second end (figure 1, item 22e) spaced apart from the first end (figure 1, item 22a) of the medical needle (figure 1, item 22), and a longitudinal axis that is substantially perpendicular to at least one of a long axis of the central body portion (figure 1, item 26) and the delivery tube (figure 1, item 58) (figure 1) (paragraphs [0012], [0021]); 
a pair of wings (figure 1, items 28/30) having an inner region (figure 1, near 32 and extending in a radially distal direction) and an outer region (figure 1, radially distal from items 48/54), the inner region of each one of the pair of wings (figure 1, items 28/30) in attachment to the central body portion (figure 1, item 26) (figure 1; paragraph [0027]), the outer region of each one of the pair of wings (figure 1, items 28/30) extending away from the central body portion (figure 1, item 26) (figure 1; paragraph [0023]), the pair of wings (figure 1, items 28/30) being selectively positionable in a first position in which the pair of wings (figure 1, items 28/30) are spaced apart from the medical needle (figure 1) and a second position in which the pair of wings (figure 1, items 28/30) are proximate the medical needle (figure 1, item 22) (figure 2) (paragraphs [0024]-[0026]); and, 
a mechanical fastener (figure 1, items 38/42/44/46/48/50/52/54) disposed on at least one of the pair of wings (figure 1, items 28/30) (paragraph [0029]).
[Claim 2] Sasso teaches the limitations of claim 1, upon which claim 2 depends. In addition, Sasso discloses the medical needle (figure 1, item 22) is perpendicular to at least one of a long axis of the central body portion (figure 1, item 26) and the delivery tube (figure 1, item 58) (figure 1) (paragraphs [0012], [0021]).
[Claims 3-5] Sasso teaches the limitations of claim 1, upon which claims 3-5 depend. Sasso also teaches a handle (figure 1, item 60) which extends substantially perpendicular from the central body portion (figure 1, item 26) in a direction opposite from the medical needle (figure 1, item 22) (figures 1-3; paragraph [0031]).
[Claim 6] Sasso teaches the limitations of claim 1, upon which claim 6 depends. Sasso further discloses the pair of wings (figure 1, items 28/30) include at least one of a rigid material and a semi-rigid material (paragraph [0027].
[Claim 7] Sasso teaches the limitations of claim 1, upon which claim 7 depends. Sasso also discloses the pair of wings (figure 1, items 28/30) include at least one of a circular shape and a rectangular shape (figure 1).
[Claims 8, 9, and 20] Sasso teaches the limitations of claim 1, upon which claims 8, 9, and 20, depend. In addition, Sasso teaches wherein each wing of the pair of wings (figure 1, items 28/30) includes a groove (figure 1, items 34/40) within the inner region of the at least one wing (figure 1), the groove (figure 1, items 34/40) being configured to receive the medical needle (figure 1, item 22) therein when the pair of wings (figure 1, items 28/30) are in the second position (figure 2) and attached via the mechanical fastener (figure 1, items 38/42/44/46/48/50/52/54) (figures 1-3; paragraphs [0028], [0029]).
[Claims 10-14] Sasso teaches the limitations of claim 1, upon which claims 10-14 depend. Sasso further discloses the mechanical fastener (snap button) (figure 1, items 38/42/44/46/48/50/52/54) includes one wing of the pair of wings (figure 1, items 28/30) includes at least one orifice (female portion) (figure 1, items 50/52/54) therein, at least one pin (male portion) (figure 1, items 44/46/48) extending from the other wing of the pair of wings (figure 1, items 28/30), wherein the at least one pin (male portion) (figure 1, items 44/46/48) is configured to engage with the at least one orifice (female portion) (figure 1, items 50/52/54) to selectively attach the pair of wings (figure 1, items 28/30) together when the pair of wings (figure 1, items 28/30) are in the second position (figures 2 and 3; paragraph [0029]); wherein the orifice (female portion) (figure 1, items 50/52/54) includes an orifice diameter (axis) that is smaller than a pin diameter of the pin (male portion) (figure 1, items 44/46/48) (paragraph [0029]).
[Claims 16-19] Sasso teaches the limitations of claim 1, upon which claims 16-19 depend. Sasso also discloses a method of inserting and removing a medical needle (figure 1, item 22) into a patient (paragraph [0001]), the method comprising: 
obtaining the device of claim 1 (figure 1, item 20); 
extending the pair of wings (figure 1, items 28/30) to the first position (figure 1); 
inserting the medical needle (figure 1, item 22) into the patient (paragraph [0030]);
delivering a medicinal fluid (“drugs or other liquid materials”) through the delivery tube (figure 1, item 58), the central body portion (figure 1, item 26), the medical needle (figure 1, item 22), and into the patient (paragraphs [0002], [0030]);
removing the medical needle (figure 1, item 22) from the patient (paragraph [0030]); 
moving the pair of wings (figure 1, items 28/30) to the second position (figure 2) to cover the medical needle (figure 1, item 22) (paragraphs [0028], [0029]); and
attaching the pair of wings (figure 1, items 28/30) together with the mechanical fastener (figure 1, items 38/42/44/46/48/50/52/54) (figures 1-3; paragraphs [0028], [0029]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sasso (PGPub 2002/0111581), in view of Saldell (PGPub 2006/0167420).
[Claim 15] Sasso teaches the limitations of claim 1, upon which claim 15 depends.  Although disclosing a mechanical fastener, Sasso does not specifically disclose the fastener is a hook-and-loop fastening system.
However, Saldell teaches a device for protecting a user from a sharp tip of a medical needle (paragraphs [0014]-[0021]), the device comprising: 
a central body (figure 1, item 5) in fluid connection with a delivery tube (figure 1, item 7); 
a medical needle (figure 3a, item 6);
a pair of wings (figure 1, items 1 and 2) extending from, and attached at one end to, the central body (figure 1, item 5); and
a hook-and-loop fastening system (“Velcro tape”) including a hook material disposed on the inner surface of one of the pair of wings (figures 7a and 7b) and a loop material disposed on the inner surface of the other wing of the pair of wings (figures 7a and 7b), the hook-and-loop fastening system configured to selectively attach each inner surface of the pair of wings together to one another in the closed position with the medical needle positioned therebetween (figures 7a and 7b; paragraphs [0029], [0065]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the fastener taught by Sasso, with the use of a hook-and-loop fastener, as taught by Saldell, as both structures could be considered mechanical fasteners, wherein substituting one structure for the other would result in the same predictable result of securing one wing to the other wing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,808,576. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of the recited instant application claims are found in the recited patent claims.  For example, all of the elements of claim 1 of the instant application can be found in claim 1 of the patent.  The difference between claim 1 of the instant application and claim 1 of the patent lies in the fact that the patent claim includes more elements and is thus more specific.  Thus, the invention of claim 1 of the patent is in effect a “species” of the "generic” invention of claim 1 of the instant application.  It has been held that the generic invention is anticipated by the species.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the instant application is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.
Claims 1, 3, and 5-8, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-12, of U.S. Patent No. 10,441,715. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of the recited instant application claims are found in the recited patent claims.  For example, all of the elements of claim 1 of the instant application can be found in claim 1 of the patent.  The difference between claim 1 of the instant application and claim 1 of the patent lies in the fact that the patent claim includes more elements and is thus more specific.  Thus, the invention of claim 1 of the patent is in effect a “species” of the "generic” invention of claim 1 of the instant application.  It has been held that the generic invention is anticipated by the species.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the instant application is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON E FLICK whose telephone number is (571)270-7024. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        09/29/2022